*397MEMORANDUM **
Odell Fox appeals pro se the district court’s denial as meritless of his Federal Rule of Civil Procedure 60(a) motion requesting an order nunc pro tunc striking two paragraphs from the pre-sentence report (“PSR”) of his 1997 conviction for conspiracy to possess with intent to distribute a controlled substance, in violation of 21 U.S.C. §§ 841,846. We have jurisdiction under 28 U.S.C. § 1291. We review the denial of a Rule 60(a) motion for abuse of discretion, see Blanton v. Anzalone, 813 F.2d 1574, 1577 (9th Cir.1987), and we affirm.
Fox contends that the district court’s dismissal of his motion for an order nunc pro tunc violate Federal Rule of Criminal Procedure 32(b)(5)(C) because two paragraphs in his PSR contain information that has an “adverse affect” on the terms of his confinement. This claim is unpersuasive because the errors Fox alleges are not appropriate bases for relief. Id. (holding Rule 60(a) relief available to make a judgment reflect the actual intentions and necessary implications of the court’s decision, and to correct clerical errors). Moreover, a review of the record demonstrates that the judgment accurately reflects the sentencing judge’s intent. Id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.